DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment and written response filed 01/18/2022 have been entered and considered.
Claims 3, 12 and 18 were cancelled.
Claims 1, 4, 9, 10, 13 and 17 have been amended.
Claims 1-2, 4-11, 13-17 and 19-20 are pending.

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. 
The Ke reference:
Applicant argues the Ke reference fails to teach the feature of “determining a second common feature from the first common feature in one or more second images” as recited in independent claims 1, 8 and 17. Applicant argues “Ke discloses ‘[w]hen the computer device Id. para. [0031]. That is that Ke’s first classification rule is pre-stored, not based on the instant features presented in the images. This is also consistently stated in Ke Abstract, and paras [0005], and [0020].”
Upon further consideration of the reference and in light of applicant’s arguments, the examiner respectfully disagrees as follows: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “first classification rule is … based on the instant features presented in the images”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner notes nowhere in the claim recites the “first classification rule” or “operation instruction” is based on the instant features presented in the images. The claim recites receiving “first” and “second” operation instructions, and determining “first common feature” from the images, and the “second common feature” from the first common feature. Ke teaches in paragraphs [0030]-[0034], using first classification to determine images with “animal” and acquire these “animal” images, and then using a second classification rule to acquire “cat” from the acquired “animal” images, which satisfies the claim limitation of “determining a second common feature from the first common feature in one or more second images among the first images”, in which the “second common feature” is cat, and the “first common feature” is “animal” and the “first images” are animal images and the “second images” are cat images. In conclusion, the rejection remains.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim calls for “a second operation instruction” for “obtaining a second training model”, however, there is no “a first operation instruction” is recited for the “first training model”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-2, 4-11, 13-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ke et al (“Ke” hereinafter, U.S.P.N. 2019/0163767 A1).
As per claim 1, Ke discloses an information processing method (abstract: “an image processing method”), comprising: receiving a first operation instruction (Ke’s system is a computer-like system. The first operation instruction may be a mouse click or a finger touch); responsive to receiving the first operation instruction, determining a first common feature based on one or more first images from a set of images (paragraphs [0030]-[0034]: Ke teaches using first classification to acquire first images with “animal”), receiving a second operation instruction (as explained above, the second operation instruction may be another mouse click or finger touch); responsive to receiving the second operation instruction, determine a second common feature from the first common feature in one or more second images among the first images (as explained above, Ke teaches in paragraphs [0030]-[0034], using first classification to determine images with “animal” and acquire these “animal” images, and then using a second classification rule to acquire “cat” from the acquired “animal” images, which satisfies the claim limitation of “determining a second common feature from the first common feature in one or more second images among the first images”, in which the “second common feature” is cat, and the “first common feature” is “animal” and the “first images” are animal images and the “second images” are cat images); and displaying the one or more second images (paragraph [0012] and figure 4: “displaying a second image set on a surface of a computer device”).
As per claim 2, Ke discloses obtaining a first training model for recognizing the first common feature (as explained above, the first classification is the claimed “first training model”).

As per claim 5, Ke discloses receiving a third operation instruction (as explained above the operation instruction in Ke may be a mouse click or finger touch); and responsive to receiving the third operation instruction, recognizing at least one feature from the set of images to form a group of images, wherein the group of images include images corresponding to each of the least one feature (“second classification” or “third classification” in paragraph [0030] may be employed to group images from the first set of the plurality of images based on a common feature such as “cat” as shown in figure 4).
As per claim 6, Ke discloses wherein the first common feature comprises one of: one or more facial features, one or more temporal features, and one or more location features (Ke in paragraph [0032] teaches the images may be grouped based on “the time information, the location information, the person information, and the scene information”).
As per claim 7, Ke discloses wherein the one or more temporal features include one of one or more time-point features and one or more time-period features (paragraph [0032]: “the time information”).
As per claim 8, Ke discloses displaying, by marking one or more objects present in the one or more first images, the first common feature (paragraph [0028]: if the first common feature was scene, the scene corresponding to scene image may be marked).
As per claim 9, Ke discloses an electronic device (abstract: “image processing device” “computer device”) comprising: a processor; and a memory coupled to the processor and storing instructions that, when executed by the processor (an “image processing device” or “computer 
As per claim 10, Ke discloses wherein the processor is configured to display the first common feature in the one or more first images by one or more objects presents in the one or more first images (paragraph [0028]: if the first common feature was scene, the scene corresponding to scene image may be marked).

As per claim 13, Ke discloses obtaining a second training model for recognizing the second common feature (as explained above, the second classification is the claimed “second training model”)
As per claim 14, Ke discloses receiving a third operation instruction (as explained above the operation instruction in Ke may be a mouse click or finger touch); and responsive to receiving the third operation instruction, recognizing at least one feature from the set of images to form a group of images, wherein the group of images include images corresponding to each of the least one feature (“second classification” or “third classification” in paragraph [0030] may be employed to group images from the first set of the plurality of images based on a common feature such as “cat” as shown in figure 4).
As per claim 15, Ke discloses wherein the first common feature comprises one of: one or more facial features, one or more temporal features, and one or more location features (Ke in paragraph [0032] teaches the images may be grouped based on “the time information, the location information, the person information, and the scene information”).
As per claim 16, Ke discloses wherein the one or more temporal features include one of one or more time-point features and one or more time-period features (paragraph [0032]: “the time information”).
As per claim 17, Ke discloses a method for image processing (abstract: an image processing method), comprising: receiving a first training model for recognizing the first common feature based on one or more first images from a set of images (paragraphs [0030]-
As per claim 19, Ke discloses wherein the first common feature comprises one of: one or more facial features, one or more temporal features, and one or more location features (Ke in paragraph [0032] teaches the images may be grouped based on “the time information, the location information, the person information, and the scene information”).
As per claim 20, Ke discloses wherein the one or more temporal features include one of one or more time-point features and one or more time-period features (paragraph [0032]: “the time information”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TOM Y LU/Primary Examiner, Art Unit 2667